DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 07/29/2022, are acknowledged.

Response to Arguments
In view of applicant’s amendments, claim rejections under 35 USC 112(b), are withdrawn. 
Applicant’s remarks regarding claim rejections under 35 USC 101, have been fully considered, however, are not persuasive. 
Applicant argues on p. 7, that the present claims and disclosure relate to a technique to not only identify an image frame, but to display the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe. However, the step of “displaying” merely amounts to insignificant extra-solution activity and does not sufficiently integrate the claims into more than the judicial exception. As stated in MPEP 2106.04(III)(a) “Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”. The claims as presented recite mere data gathering, followed by analysis of the data, and a displaying of the analyzed data, therefore, this is congruent with the determination of what constitutes a mental process as presented above. 
For these reasons, examiner respectfully disagrees and maintains their rejection of the claims under 35 USC 101.
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 8-10, that the prior art of record does not teach a user interface in communication with the processor, the user interface configured to display the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe.
Examiner respectfully disagrees for the following reasons:
	Halmann discloses in at least Fig. 1 (shown below), a user input module 130 in communication with a signal processor 132, this is indicated below by a box.

    PNG
    media_image1.png
    505
    745
    media_image1.png
    Greyscale

Furthermore, Halmann discloses the displaying of a target region simultaneously with images of a current ultrasound exam. This is disclosed in (Para [0018], “FIG. 7 is a screenshot of an exemplary user interface displaying lung ultrasound images from a current examination and a previous examination” See Fig. 7 below, wherein the target image frame of a previous exam is displayed simultaneously with ultrasound images of a current exam)

    PNG
    media_image2.png
    339
    478
    media_image2.png
    Greyscale
 
Wherein, the target image frames are displayed and labeled on the left-hand side of current examination images as shown above.
	Therefore, for the reasons stated above, examiner maintains their rejection of the claims as being unpatentable over Halmann (US 2017/0086790).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1, 6-9, 13-14, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1 and 14 recite:  
“identify a pleural line (702) in each of the plurality of image frames”, This limitation encompasses a user visually evaluating a plurality of images to identify whether or not they contain pleural line(s). 
“define a region of interest (203) below each pleural line” This limitation encompasses a user mentally determining a region of interest after identifying pleural line(s). 
“identify one or more B-lines (701) from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line” This limitation encompasses a user evaluating the region of interest within the plurality of images for the presence of candidate B-lines, and 
“select a target image frame from the plurality of image frames by identifying an image frame providing a maximal intensity of identified B-lines, wherein the intensity of B-lines comprises a B- line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest” This limitation encompasses a user mentally selecting, identifying, and scoring B-lines within a plurality of images of a region of interest. 
Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processors” (claim 1), Other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest. There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claims recite an abstract idea. See MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “receive maternal images from maternal scanning procedure” is merely a data gathering step and “display the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe” are limitations that fall under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images are received "from an ultrasound scanner" or “ultrasound probe” merely prescribes an imaging system which is not part of the system as claimed but which is simply used in conjunction with the elements to which claim 1 is directed. Additionally, the ultrasound scanner or probe is generically recited and only generally links the abstract ideas to a particular technological environment. As stated in MPEP 2106.04(III)(a) “Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”. The claims as presented recite mere data gathering, followed by analysis of the data, and a displaying of the analyzed data, therefore, this is congruent with the determination of what constitutes a mental process as presented above. Therefore, these limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
 Claim 1 recites the additional elements of “an ultrasound probe configured to receive ultrasound echoes from a subject to image a lung region of the subject”, “at least two processors, in communication with the ultrasound probe, that: generate a plurality of image frames from the ultrasound echoes”, and “a user interface in communication with the processor” to perform the abstract idea. The ultrasound probe is well known (Blackbourne US 2017/0086790, Lutz, Harald, and Elisabetta Buscarini, eds. Manual of diagnostic ultrasound. Vol. 2. World Health Organization, 2011.) and a processor is found to be routine, well-known and convention as found by the courts, and therefore, does not include additional elements that are sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(d))
After consideration of the claim limitations and relevant factors, it is apparent that claims 1 and 14 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. 
Dependent claims 2-3, 5-9, 11, 14, and 16-18 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-2,5-9,11,14,16-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halmann (US 2017/0086790). 

With respect to claim 1, Halmann teaches in at least Fig. 1, an ultrasound imaging system comprising: an ultrasound probe (104) configured to receive ultrasound echoes from a subject to image a lung region of the subject (Para [0033], “The group of receive transducer elements 108 in the ultrasound probe 104 may be operable to convert the received echoes into analog signals, undergo sub-aperture beamforming by a receive sub-aperture beamformer 116 and are then communicated to a receiver 118.” Wherein the ultrasound probe 104 is seen to be utilized for imaging of lungs); at least two processors (124,132), in communication with the ultrasound probe

    PNG
    media_image3.png
    446
    614
    media_image3.png
    Greyscale

(See above Fig. 1, wherein it is shown that ultrasound probe 104 is in communication with processors 124 and 132), that: 
generate a plurality of image frames (119) from the ultrasound echoes as the ultrasound probe is receiving ultrasound echoes (Para [0057], “The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.”);
identify a pleural line) in each of the plurality of image frames (Para [0059], “At step 810, the B line processing module 150 of the signal processor 132 may detect B lines 206 in each image 300 of the acquired video clip and score each image 300 based at least in part on the detected number of B lines 206. For example, the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.”)    
define a region of interest as an area contained within the image frame below each pleural line (Para [0059], “processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.” Wherein detection of spaces between identified ribs comprises regions below each pleural line, these are seen as regions of interest)

    PNG
    media_image4.png
    469
    666
    media_image4.png
    Greyscale

	(See step 806, wherein an ultrasound scan is performed in a selected zone)

identify one or more B-lines from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line (Para [0059], “As an example, the B line processing module 150 may apply an algorithm to count the detected number of B lines 204, which may be used to assign the score. In various embodiments, the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing the score for an ultrasound image 300. The score may be a number or grade that corresponds with one of a plurality of categories, such as mild, moderate, and severe conditions, among other things. In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving;”(Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” Wherein the image score is based on B line intensity and/or area of converging B-lines, wherein the B lines within selected zone 404 are seen as candidate B-lines, and wherein the scoring of B-lines out of the candidate B-lines is seen as identifying one or more B-lines); and 
select a target image frame from the plurality of image frames by identifying an image frame providing a maximal intensity of identified B-lines (Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” See step 814 in Fig. 8, Wherein this is seen as the target image frame, since ultrasound image 300 depicts the largest amount of B-lines representing the most severe level of pulmonary edema as disclosed in Para [0038], and wherein the most severe case is dependent on imaging scoring which is also dependent upon B-line intensity, thus the ultrasound image 300 has a maximal intensity) 
wherein the intensity of B-lines comprises a B- line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within a region of interest).
and a user interface in communication with the processor (See Fig. 1 below, wherein the user input module 130 is shown to be in communication with signal processor 132 as indicated by the box),

    PNG
    media_image1.png
    505
    745
    media_image1.png
    Greyscale

the user interface configured to display the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe (Para [0018], “FIG. 7 is a screenshot of an exemplary user interface displaying lung ultrasound images from a current examination and a previous examination” See Fig. 7 below, wherein the target image frame of a previous exam is displayed simultaneously with ultrasound images of a current exam)

    PNG
    media_image2.png
    339
    478
    media_image2.png
    Greyscale
 

With respect to claim 2, Halmann teaches in at least Figs. 7 and 11, The ultrasound imaging system of claim 1, wherein the one or more parameters comprise at least one of a level of intensity uniformity, a length, a starting location, an ending location, or a level of motion detected across multiple image frames (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the detected width is seen as a measured length for scoring the detected B-lines).

With respect to claim 5, Halmann teaches in at least Fig. 5, the ultrasound imaging system of claim 3, wherein the user interface is configured to display two or more sub-regions selectable by a user, each sub-region corresponding to a portion of the lung region of the subject (Para [0052], “FIG. 5 is a screenshot of an exemplary user interface 400 displaying a map 402 of scored lung zones, in accordance with an embodiment of the invention. Referring to FIG. 5, the user interface 400 comprises a map layout 402 having zones 404. The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160. The score or grade 406 may be illustrated by the examination analysis module 170 as a letter, number, grayscale shading, color code, or any suitable mechanism for differentiating between different scores”; (Para [0056], “At step 804, an operator may select a layout 402 and/or zone 404 for ultrasound image acquisition… The number of zones 404 and layout 402 of the zones 404 may be selected or configured by an operator. As an example, the layout 402 can have two rows and two columns at each lung for a total of eight zones 404 as illustrated in FIG. 5. The operator may also have the option to choose other layouts, such as a grid having three rows and two columns at each lung for a total of twelve zones 404, or any suitable layout 402. In various embodiments, the layout 402 may be selected or configured by the operator via a user input module 130.” Wherein the displaying of sub-regions corresponding to a portion of the lungs of a subject is displayed, and wherein each region is seen as being selectable by a user, See Fig. 5)

    PNG
    media_image5.png
    450
    347
    media_image5.png
    Greyscale



With respect to claim 6, Halmann teaches in at least Fig. 7, The ultrasound imaging system of claim 5, wherein the processors are further configured to identify one or more B-lines and a target frame within each sub-region

    PNG
    media_image6.png
    392
    481
    media_image6.png
    Greyscale

Wherein the identification of B-lines are shown within a target frame from the selected target sub-regions. 

With respect to claim 7, Halmann teaches in at least Fig. 7, The ultrasound imaging system of claim 6, wherein for each sub-region, the user interface is configured to display one or more of a number of B-lines, an indication of whether the number of B-lines exceeds a pre-determined threshold, or a starting and ending location of each B- line 


    PNG
    media_image6.png
    392
    481
    media_image6.png
    Greyscale

Wherein one or more of a number of B-lines and their starting and ending locations within the sub-regions are shown. 

With respect to claim 8, Halmann teaches in at least Figs. 7-8, the ultrasound imaging system of claim 6, wherein the processors are further configured to determine a B-line score for each sub-region, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within each sub-region (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within each sub-region, and wherein the selected zone 404 is seen as a sub-region See step 814;(Para [0052], “Referring to FIG. 5, the total score 408 is illustrated as the sum of the scores in the zones 404 of the map layout 402. In the example illustrated in FIG. 5, the total score 408 may range between 8 and 24, the lower scores being associated with normal or mild conditions and higher scores corresponding with severe conditions of the combined zones 404 in the map layout 402.” Wherein the numbers shown in Fig. 5 are a total score 408 of zones, and wherein these zones are seen as sub-regions, see Fig. 5 below)


    PNG
    media_image5.png
    450
    347
    media_image5.png
    Greyscale


With respect to claim 9, Halmann teaches in at least Figs. 7-8, the ultrasound imaging system of claim 8, wherein the user interface is configured to provide an indication of the B-line score and an indication of whether the B-line score is normal or abnormal for each sub-region such that a distribution of B-lines throughout the lung region is displayed (Para [0046], “The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition. FIG. 6 is screenshots of exemplary ultrasound images 500, 502, 504 of a portion of a lung having mild, moderate, and severe conditions as is known in the art.” Wherein the image score is based on the number of B-lines, B-line intensity, and the width of each B-line, and wherein the number of B-lines is seen as a distribution of B-lines throughout a lung region) 

With respect to claim 11, Halmann teaches in at least Figs. 10-11, the ultrasound imaging system of claim 1, wherein the intensity of B-lines comprises at least one of a number of B-lines or a width of one or more B-lines (Para [0010], “perform steps including detecting B lines in each of a plurality of images of a video clip acquired by an ultrasound scan of a selected zone of a set of lungs, detecting a width of each of the B lines in each of the plurality of images, sorting the B lines into a first group and a second group based on the width of each of the B lines, where the B lines in the first group have a narrower width than the B lines in the second group, assigning a score to each of the plurality of images of the video clip based at least in part on both the detected number of B lines and the width of each of the B lines in each of the highlighted images, highlighting the B lines in the first group differently than the B lines in the second group in each of the plurality of images of the video clip, and identifying a representative image from the plurality of images of the video clip in the selected zone of the set of lungs, the identification of the representative image based at least in part on the assigned score of each of the plurality of images.” Wherein the width is seen as a measured length, and wherein the intensity is based on the measurement of the width as previously stated in the rejection of claim 2, see Figs. 10-11) 

With respect to claim 14, Halmann teaches in at least Figs. 1 and 9, a method comprising: 
acquiring image data of a region of a lung tissue via an ultrasound probe (Para [0033], “The group of receive transducer elements 108 in the ultrasound probe 104 may be operable to convert the received echoes into analog signals, undergo sub-aperture beamforming by a receive sub-aperture beamformer 116 and are then communicated to a receiver 118.” Wherein the ultrasound probe 104 is seen to be utilized for imaging of lungs); 
generating a plurality of image frames from the image data,  (Para [0057], “The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.”); 
identifying a pleural line in each of the plurality of image frames (Para [0059], “At step 810, the B line processing module 150 of the signal processor 132 may detect B lines 206 in each image 300 of the acquired video clip and score each image 300 based at least in part on the detected number of B lines 206. For example, the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.”);
defining a region of interest as an area contained within the image frame below each pleural line; identifying one or more B-lines from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line (Para [0059], “As an example, the B line processing module 150 may apply an algorithm to count the detected number of B lines 204, which may be used to assign the score. In various embodiments, the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing the score for an ultrasound image 300. The score may be a number or grade that corresponds with one of a plurality of categories, such as mild, moderate, and severe conditions, among other things. In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving”; (Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” Wherein the image score is based on B line intensity and/or area of converging B-lines, wherein the B lines within selected zone 404 are seen as candidate B-lines, and wherein the scoring of B-lines out of the candidate B-lines is seen as identifying one or more B-lines)
	
    PNG
    media_image4.png
    469
    666
    media_image4.png
    Greyscale
 
See step 806, wherein an ultrasound scan is performed in a selected zone.
selecting a target image frame from the plurality of image frames by selecting an image frame providing a maximal intensity of B-lines (Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” See step 814 in Fig. 8, Wherein this is seen as the target image frame, since ultrasound image 300 depicts the largest amount of B-lines representing the most severe level of pulmonary edema as disclosed in Para [0038], and wherein the most severe case is dependent on imaging scoring which is also dependent upon B-line intensity, thus the ultrasound image 300 has a maximal intensity)); and
wherein the intensity of B-lines comprises a B-line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within a region of interest)
a user interface in communication with the processor (See Fig. 1 below, wherein the user input module 130 is shown to be in communication with signal processor 132 as indicated by the box),

    PNG
    media_image1.png
    505
    745
    media_image1.png
    Greyscale

displaying the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe (Para [0018], “FIG. 7 is a screenshot of an exemplary user interface displaying lung ultrasound images from a current examination and a previous examination” See Fig. 7 below, wherein the target image frame of a previous exam is displayed simultaneously with ultrasound images of a current exam)

    PNG
    media_image2.png
    339
    478
    media_image2.png
    Greyscale


With respect to claim 16, Halmann teaches in at least Figs. 1 and 9, the method of claim 14, further comprising comparing two or more image frames to detect motion of one or more candidate B-lines (Para [0080], “In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving.” Wherein motion detection is seen as detection of motion of one or more b-lines within two or more image frames)

With respect to claim 17, Halmann teaches in at least Figs. 1 and 9, The method of claim 16, wherein the one or more parameters comprise at least one of an intensity uniformity level, a length, a starting location, an ending location, or a level of the motion detected (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the detected width is seen as a measured length for scoring the detected B-lines).

With respect to claim 18, Halmann teaches in at least Figs. 1 and 9, The method of claim 14, further comprising: identifying an intercostal space between at least one pair of ribs within the region of interest (Para [0080], “the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.” Wherein the imaging is seen to be performed in a region of interest); determining a proportion of the intercostal space covered by one or more B-lines (Para [0002], “automatically detecting both B lines and widths of the B lines” Wherein the determination of B-line width is seen as a proportion of the intercostal space cover by one or more B-lines); and generating a B-line score based on the proportion (Para [0002], “scoring images of an ultrasound scan based on both the detected B lines and the widths of the detected B lines.”)

With respect to claim 21, the ultrasound imaging system of claim 1, further comprising a user interface in communication with the processor (Para [0039], “The signal processor 132 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to process the ultrasound scan data for generating an ultrasound image for presentation on a display system 134.”), the user interface configured to display the target image frame adjacent an ultrasound image responsive to the ultrasound echoes received at the ultrasound probe (Para [0018], “FIG. 7 is a screenshot of an exemplary user interface displaying lung ultrasound images from a current examination and a previous examination, in accordance with an embodiment of the invention”; (Para [0051], “The examination analysis module 170 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to present current and previous examination images and tools for analyzing examination images at the display system 134. For example, the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung”; (Para [0052], “FIG. 5 is a screenshot of an exemplary user interface 400 displaying a map 402 of scored lung zones, in accordance with an embodiment of the invention. Referring to FIG. 5, the user interface 400 comprises a map layout 402 having zones 404. The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160.”)

    PNG
    media_image2.png
    339
    478
    media_image2.png
    Greyscale

Wherein Fig. 7 above shows the target frames displayed along side the current ultrasound exam image frames as indicated by the box.

With respect to claim 22, the ultrasound imaging system of claim 21, wherein the target image frame is a still image and the ultrasound image is dynamic (Para [0049], “as an ultrasound scan is performed, the display system 134 may present the real-time image 300 enhanced with markers 302 and the automatically selected representative image 300 with markers 302. The real-time image and automatically selected representative image can be presented in separate windows, separate displays, or any suitable arrangement at the display system 134.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US 2017/0086790, in view of Konofagou (US 2015/0297188), and further in view of Ophir (US 5,293,870). 


With respect to claim 23, the modified system of Halmann teaches the ultrasound imaging system of claim 1.
However, Halmann does not teach further comprising generating an averaged cross correlation coefficient to identify candidate B-lines by determining a similarity metric across depth within each image frame.
In the field of ultrasound imaging, Konofagou teaches evaluating tissue viscoelasticity parameters through the generating of a normalized cross correlation coefficient to determine a similarity metric across depth within each image frame (Para [0079], “Displacements can be estimated using a 1-D normalized cross-correlation (e.g., window size of 1 mm and 85% overlap) technique on the received RF signals. A third-order median filter can be applied with bilinear interpolation on the displacement map to enhance the image resolution”; (Para [0010], “In some embodiments, estimating the oscillatory motion of the tissue from each of the first and second signals can include applying 1D normalized cross correlation to the acquired radio frequency signals. Additionally or alternatively, estimating the acoustic attenuation can include linearly correlating the estimated oscillatory motion from each of the first and second signals”; (Para [0014], “In some embodiments, the one or more processors can be further configured to estimate the oscillatory motion of the tissue from each of the first and second signals by applying 1D normalized cross correlation to the acquired radio frequency signals. Estimating the acoustic attenuation can include linearly correlating the estimated oscillatory motion from each of the first and second signals.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Halmann in view of Shaffie with the generating of a normalize cross-correlation coefficient for the monitoring of acoustic attenuation and tissue properties along varying focal depths as taught by Konofagou.
The motivation being (Para [0003], “This can allow for improved tracking of the induced temperature rise during tissue ablation; ultrasound imaging, where precise time gain compensation can be obtained to improve the image quality; and ultrasonic tissue characterization, which can allow for microscopic examination of the scatterer size and backscatter coefficient as well as in situ temperature monitoring.”) as taught by Konofagou.
However, Halmann does not teach generating an averaged cross correlation coefficient curve. 
In the field of elastographic imaging, Ophir teaches generating a normalized cross correlation coefficient curve

    PNG
    media_image7.png
    396
    469
    media_image7.png
    Greyscale

Wherein a normalized correlation curve is generated as shown above in Fig. 2 of Ophir.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Halmann, in view of Shaffie, in view of Konofagou with the generating of a cross correlation coefficient curve to determine a similarity metric across varying depths within each image frame as taught by Ophir. Thereby, if utilized in combination for lung tissue would allow for the identification of candidate B-lines through the estimation of acoustic intensity within a region of interest (Col. 2, lines 33-42, “Acoustic impedance changes at boundaries of regions having varying densities and/or sound speeds within such a target body. At such boundaries, a portion of the incident ultrasonic beam is reflected. Inhomogeneities within the tissue form lower level scatter sites that result in additional echo signals. Images may be generated from this information by modulating the intensities of pixels on a video display in proportion to the intensity of echo sequence segments from corresponding points within the target body” as taught by Ophir.
The motivation being (Col. 3, lines 50-53, “Cross-correlation techniques allow the use of either internally or externally generated sources of mechanical excitation due to their ability to quantify minute motions of tissue.”) as taught by Ophir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793